DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 8, 11, 13, 14, 15, 16, 17, 18, and 19 have been amended as per Applicant’s amendment filed on January 24, 2022.  Claims 4-6, 9, and 10 have been canceled.  Claims 1-3, 7, 8, and 11-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the reset sub-circuit is configured to be connected with an initial voltage terminal, a third voltage terminal and the drive sub-circuit and is configured to write an initial voltage of the initial voltage terminal into a gate electrode of the drive transistor in the drive sub-circuit and write a voltage of the third voltage terminal into a first electrode or a second electrode of the drive transistor” in claim 1.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7, 8 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0294618 A1, Published October 15, 2015) in view of Ono (US 2014/0313241 A1, Published October 23, 2014), and Wu2 (CN 104022771 A, Published December 10, 2014 – Translation attached).
As to claim 1, Park discloses a pixel circuit, comprising: 
a reset sub-circuit (Park at Fig. 7, T4 and T7), 
a drive sub-circuit (Park at Fig. 7, T1 ), 
a write sub-circuit (Park at Fig. 7, T2), 
a compensation sub-circuit (Park at Fig. 7, T3), 
a light-emitting control sub-circuit (Park at Fig. 7, T5 and T6) and 
a light-emitting element (Park at Fig. 7, OLED), 
wherein the drive sub-circuit comprises a drive transistor (Park at Fig. 7, driving transistor T1); 
a first electrode of the drive transistor is connected with the write sub-circuit (Park at Fig. 7, node Ns); 
the reset sub-circuit is configured to be connected with an initial voltage terminal, a third voltage terminal and the drive sub-circuit and is configured to write an initial voltage of the initial voltage terminal into a gate electrode of the drive transistor in the drive sub-circuit (Park at Fig. 7, Vinit1 is written to gate of T1.  Also, Examiner regards the node where the data line DL and T2 are connected as a third voltage terminal) and 

the write sub-circuit is configured to be connected with a data voltage terminal and the drive sub-circuit and is configured to write a data voltage of the data voltage terminal into the drive sub-circuit (Park at Fig. 7, T2 is connected between data line DL and source of drive transistor T1); 
the compensation sub-circuit is connected with the drive sub-circuit and is configured to compensate a threshold voltage of the drive transistor in the drive sub-circuit (Park at Fig. 7, compensating transistor T3 is connected between nodes Ng and Ns) 
the light-emitting control sub-circuit is configured to be connected with a luminescent control signal terminal, a first voltage terminal, the drive sub-circuit and an anode of the light-emitting element  (Park at Fig. 7, first and second emission control transistors T5 and T6); 
a cathode of the light- emitting element is connected with a second voltage terminal (Park at Fig. 7, OLED cathode is connected to ELVSS); 
the light-emitting control sub-circuit is configured to transmit a drive current, generated by the drive sub-circuit under action of the first voltage terminal, the second voltage terminal and the data voltage written into the drive sub-circuit, to the light-emitting element (Park at Fig. 5); and 
the light-emitting element is configured to emit light according to the drive current (Park at Fig. 5).  

the gate electrode reset sub-sub-circuit is configured to be connected with the initial voltage terminal and the gate electrode of the drive transistor and is configured to write the initial voltage of the initial voltage terminal into the gate electrode of the drive transistor (Park at Fig. 7, Vinit1 to Ng through T4); 
the first electrode reset sub-sub-circuit is configured to be connected with the third voltage terminal and the first electrode of the drive transistor and is configured to write the voltage of the third voltage terminal into the first electrode of the drive transistor (Park at Fig. 7, connection of DL to node Ns through T2); or 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a second electrode reset sub-sub- circuit; the gate electrode reset sub-sub-circuit is configured to be connected with the third voltage terminal and the second electrode of the drive transistor; and the second electrode reset sub-sub-circuit is configured to write the voltage of the third voltage terminal into the second electrode of the drive transistor,  
wherein the gate electrode reset sub-sub-circuit comprises a fifth transistor (Park at Fig. 7, T4); 
a gate electrode of the fifth transistor is configured to be connected with a fifth gate signal terminal (Park at Fig. 7, initialization control line GLi); 
a first electrode of the fifth transistor is connected with the gate electrode of the drive transistor (Park at Fig. 7, node Ng); and 

wherein in a case where the reset sub-circuit is further connected with the anode of the light-emitting element (Park at Fig. 7, node No), 
the gate electrode reset sub-sub-circuit comprises a sixth transistor (Park at Fig. 7, T7); 
a gate electrode of the sixth transistor is configured to be connected with a six gate signal terminal (Park at Fig. 7, gate control line GLi to T7); 
a first electrode of the sixth transistor is connected with the anode of the light-emitting element (Park at Fig. 7, node No); 
a second electrode of the sixth transistor is configured to be connected with the initial voltage terminal (Park at Fig. 7, Vinit1 and T7); 
the compensation sub-circuit is reused as a part of the gate electrode reset sub-sub-circuit (Park at Fig. 7, T3), and the gate electrode reset sub-sub-circuit further comprises the second transistor (Park at Fig. 7, T3); and 
a part of the light-emitting control sub-circuit is reused as a part of the gate electrode reset sub-sub- circuit, and the gate electrode reset sub-sub-circuit further comprises the fourth transistor (Park at Fig. 7, T6).
Park does not expressly disclose that the drive transistor is in the on-bias state in the reset period.
However, Ono discloses that the drive transistor is in the on-bias state in the reset period (Ono at ¶ [0087] discloses “In a reset period from time t2 to t4, a reset operation is performed. Part of the reset period overlaps with the data writing period, The reset operation is an operation of applying a forward bias voltage that is higher than the threshold voltage Vth of the drive transistor TD to turn ON the drive transistor TD, in order to suppress change in the threshold voltage of the drive transistor.”).
Park discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ono for the predictable result of providing a display device capable of causing an organic EL element to emit light at a more precise luminance that corresponds to data voltage (Ono at ¶ [0018]).
The combination of Park and Ono does not disclose that in the third voltage terminal is configured to be connected with a reference voltage terminal; in a case where the reset sub-circuit comprises the second electrode reset sub-sub-circuit, the second electrode reset sub-sub-circuit comprises a seventh transistor; a gate electrode of the seventh transistor is configured to be connected with a seventh control signal terminal; a first electrode of the seventh transistor is configured to be connected with the reference voltage terminal; and a second electrode of the seventh transistor is connected with the second electrode of the drive transistor.  
However, Wu2 does disclose that in the third voltage terminal is configured to be connected with a reference voltage terminal (Wu2 at Fig. 2, M4); 

a gate electrode of the seventh transistor is configured to be connected with a seventh control signal terminal (Wu2 at Fig. 2, gate of is connected to S1); 
a first electrode of the seventh transistor is configured to be connected with the reference voltage terminal (Wu at Fig. 2, Pvee); and 
a second electrode of the seventh transistor is connected with the second electrode of the drive transistor (Wu2 at Fig. 2, node N2); and 
the seventh control signal terminal and the fifth gate terminal received a same signal (Wu2 at Fig. 2, M3 and M4 both receive a same signal S1).
The combination of Park and Ono discloses a base OLED display device upon which the claimed invention is an improvement.  Wu2 discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Park and Ono the teachings of Wu2 for the predictable result of improving uniformity of the display device (Wu2 at ¶ [0123]) or compensating the threshold voltage of the driving transistor which avoids a hysteresis effect (Wu2 at ¶ [0124]). 
As to claim 2, the combination of Park, Ono, and Wu2 discloses the pixel circuit according to claim 1, wherein the reset sub-circuit is further connected with the anode of the light-emitting element and is configured to write the initial voltage of the initial 
As to claim 3, the combination of Park, Ono, and Wu2 discloses the pixel circuit according to claim 1, wherein the write sub-circuit comprises a first transistor (Park at Fig. 7, T2); 
a gate electrode of the first transistor is configured to be connected with a first gate signal terminal (Park at Fig. 7, scan signal GWi to T2); 
a first electrode of the first transistor is configured to be connected with the data voltage terminal (Park at Fig. 7, data line DL to T2); 
a second electrode of the first transistor is connected with the first electrode of the drive transistor (Park at Fig. 7, node Ns); 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3); 
a gate electrode of the second transistor is configured to be connected with a second gate signal terminal (Park at Fig. 7, scan signal GWi to T3); 
a first electrode of the second transistor is connected with the gate electrode of the drive transistor (Park at Fig. 7, node Ng);  
a second electrode of the second transistor is connected with the second electrode of the drive transistor (Park at Fig. 7, node Nd); 
the light-emitting control sub-circuit comprises a third transistor and a fourth transistor (Park at Fig. 7, T5 and T6); 
a gate electrode of the third transistor is configured to be connected with a third gate signal terminal (Park at Fig. 7, EMLi to T5); 

a second electrode of the third transistor is connected with the first electrode of the drive transistor (Park at Fig. 7, node Ns); 
a gate electrode of the fourth transistor is configured to be connected with a fourth gate signal terminal (Park at Fig. 7, EMLI to T6); 
a first electrode of the fourth transistor is connected with the second electrode of the drive transistor (Park at Fig. 7, node Nd); 
(Park at Fig. 7, a second electrode of the fourth transistor is connected with the anode of the light-emitting element (Park at Fig. 7, node No); 
the drive sub-circuit further comprises a storage capacitor (Park at Fig. 7, Cst); and one end of the storage capacitor is configured to be connected with the first voltage terminal (Park at Fig. 7, ELVDD to Cst), and 
another end of the storage capacitor is connected with the gate electrode of the drive transistor (Park at Fig. 7, node Ng).  
As to claim 7, the combination of Park, Ono, and Wu2 discloses the pixel circuit according to claim 1, wherein the third voltage terminal is configured to be connected with the data voltage terminal (Park at Fig. 7, data line DL); 
in a case where the reset sub-circuit comprises the first electrode reset sub-sub-circuit, the write sub-circuit is reused as the first electrode reset sub-sub- circuit; and the first electrode reset sub-sub-circuit comprises the first transistor (Park at Fig. 7, T2).  
As to claim 8, the combination of Park, Ono, and Wu2discloses the pixel circuit according to claim 1, wherein the third voltage terminal is configured to be connected with the first voltage terminal (Park at Fig. 7, ELVDDL line); 
in a case where the reset sub-circuit comprises the first electrode reset sub-sub-circuit, a part of the light- emitting control sub-circuit is reused as the first electrode reset sub-sub-circuit; and the first electrode reset sub-sub-circuit comprises the third transistor (Park at Fig. 7, T5).  
As to claim 11, the combination of Park, Ono, and Wu2 discloses the pixel circuit according to claim 1, wherein in a case where the reset sub-circuit is further connected with the anode of the light-emitting element (Park at Fig. 7, T7 at node No), 
the reset sub-circuit further comprises a sixth transistor (Park at Fig. 7, T7); 
a gate electrode of the sixth transistor is configured to be connected with a sixth gate signal terminal (Park at Fig. 7, GLi); 
a first electrode of the sixth transistor is connected with the anode of the light-emitting element (Park at Fig. 7, Node No); and 
a second electrode of the sixth transistor is configured to be connected with the initial voltage terminal (Park at Fig. 7, Vinit1).  
As to claim 12, the combination of Park, Ono, and Wu2 discloses a display device (Park at Fig. 1), comprising the pixel circuit according to claim 1 (See rejection of claim 1 above).  
As to claim 13, the combination of Park, Ono, and Wu2 discloses a method for driving the pixel circuit according to claim 1 wherein within one image frame, the method comprises: 

wherein the drive transistor is in the on-bias state in the reset period (Ono at ¶ [0087]); 
in the write compensation period, writing, by the write sub-circuit, the data voltage of the data voltage terminal into the drive sub-circuit; compensating, by the compensation sub-circuit, the threshold voltage of the drive transistor in the drive sub- circuit (Park at Figs. 7, 9, data writing period Td; ¶ [0148]); 
in the light emission period, generating, by the drive sub-circuit, the drive current under action of the first voltage terminal, the second voltage terminal and the data voltage written into the drive sub-circuit; transmitting, by the light-emitting control sub-circuit, the drive current to the light-emitting element under the control of the luminescent control signal terminal; and emitting, by the light-emitting element light according to the drive current (Park at Figs. 7, 9, light emission period Te; ¶ [0148]).  
Park discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Park the teachings of Ono for the predictable result of providing a display device capable of 
As to claim 14, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 13, wherein in a case where the write sub-circuit comprises a first transistor (Park at Fig. 7, T2), 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3), 
the light-emitting control sub-circuit comprises a third transistor and a fourth transistor (Park at Fig. 7, T5, T6), 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a first electrode reset sub-sub-circuit, the gate electrode reset sub-sub-circuit comprises a fifth transistor, and the first electrode reset sub-sub-circuit comprises the first transistor (Park at Fig. 7, T4 and T2), the method comprises: 
receiving, by a first gate signal terminal connected with a gate electrode of the first transistor (Park at Fig. 7, scan signal line GWLi to T2),
a third gate signal terminal connected with a gate electrode of the third transistor (Park at Fig. 7, emission control line EMLi to T5), and 
a fourth gate signal terminal connected with a gate electrode of the fourth transistor, signals outputted by the luminescent control signal terminal (Park at Fig. 7, emission control line EMLi to T6); 
receiving, by a second gate signal terminal connected with a gate electrode of the second transistor, signals outputted by a first scanning signal terminal (Park at Fig. 7, scan signal line GWLi to T3); and 

As to claim 15, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 13, wherein in a case where the write sub-circuit comprises a first transistor (Park at Fig. 7, T2), 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3), 
the light-emitting control sub-circuit comprises a third transistor and a fourth transistor (Park at Fig. 7, T5, T6), 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a first electrode reset sub-sub-circuit, the gate electrode reset sub-sub-circuit comprises a fifth transistor, and the first electrode reset sub-sub-circuit comprises the third transistor (Park at Fig. 7, T4 and T5), 
the method comprises: 
receiving, by a first gate signal terminal connected with a gate electrode of the first transistor (Park at Fig. 7, scan signal line GWLi to T2), 
a third gate signal terminal connected with a gate electrode of the third transistor (Park at Fig. 7, emission control line EMLi to T5), and 
a second gate signal terminal connected with a gate electrode of the second transistor, signals outputted by a first scanning signal terminal (Park at Fig. 7, scan signal line GWLi to T3);  
a gate electrode of the fourth transistor, signals outputted by the luminescent control signal terminal (Park at Fig. 7, emission control line EMLi to T6); and 
receiving, by a fifth gate signal terminal connected with a gate electrode of the fifth transistor, signals outputted by a second scanning signal terminal (Park at Fig. 7, initialization control signal GLi to T4).  
As to claim 16, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 13, wherein in a case where the write sub-circuit comprises a first transistor (Park at Fig. 7, T2), 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3), 
the light-emitting control sub-circuit comprises a third transistor and a fourth transistor (Park at Fig. 7, T5, T6), 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a second electrode reset sub-sub-circuit, the gate electrode reset sub-sub-circuit comprises a fifth transistor, and the second electrode reset sub-sub-circuit comprises a seventh transistor (Park at Fig. 7, T4 and T7), 
the method comprises: 
receiving, by both a first gate signal terminal connected with a gate electrode of the first transistor and a second gate signal terminal connected with a gate electrode of the second transistor, signals outputted by a first scanning signal terminal (Park at Fig. 7, scan signal line GWLi to T2 and T3); 
receiving, by both a third gate signal terminal connected with a gate electrode of the third transistor and a fourth gate signal terminal connected with a gate electrode of 
both a fifth gate signal terminal connected with a gate electrode of the fifth transistor and a seventh gate signal terminal connected with a gate electrode of the seventh transistor receiving signals outputted by a second scanning signal terminal (Park at Fig. 7, initialization control line GLi to T4 and T7).  
As to claim 17, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 13, wherein in a case where the write sub-circuit comprises a first transistor, 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3), 
the light-emitting control sub-circuit comprises a third transistor and a fourth transistor (Park at Fig. 7, T5, T6), 
the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a first electrode reset sub-sub-circuit, the gate electrode reset sub-sub-circuit comprises the second transistor, the fourth transistor and a sixth transistor (Park at Fig. 7, T3, T6, T7), and the first electrode reset sub-sub-circuit comprises the first transistor (Park at Fig. 7, T2), 
the method comprises:  
receiving, by a first gate signal terminal connected with a gate electrode of the first transistor (Park at Fig. 7, scan signal line GWLi to T2), 
receiving, by a second gate signal terminal connected with a gate electrode of the second transistor (Park at Fig. 7, scan signal line GWLi to T3), and 

a fourth gate signal terminal connected with a gate electrode of the fourth transistor receiving signals outputted by a first scanning signal terminal (Park at Fig. 7, emission control line EMLi to T5); and 
receiving, by a sixth gate signal terminal connected with a gate electrode of the sixth transistor, signals outputted by a second scanning signal terminal (Park at Fig. 7, initialization control line GILi to T7).  
As to claim 19, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 14, wherein the reset sub-circuit comprises a sixth transistor (Park at Fig. 7, T7); and 
the method comprises: receiving, by a sixth gate signal terminal connected with a gate electrode of the sixth transistor, signals outputted by the first scanning signal terminal or the second scanning signal terminal (Park at Fig. 7, initialization control signal GILi).   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Ono, and Wu2 as applied to claim 13 above, and further in view of Kim (US 2017/0031485 A1, Published February 2, 2017).
As to claim 18, the combination of Park, Ono, and Wu2 discloses the method for driving the pixel circuit according to claim 13, wherein in a case where the write sub-circuit comprises a first transistor (Park at Fig. 7, T2), 
the compensation sub-circuit comprises a second transistor (Park at Fig. 7, T3), 

the reset sub-circuit comprises a gate electrode reset sub-sub-circuit and a first electrode reset sub-sub-circuit, the gate electrode reset sub-sub-circuit comprises the second transistor, the fourth transistor and a sixth transistor (Park at Fig. 7, T3, T6, T7), and the first electrode reset sub-sub-circuit comprises a seventh transistor (Park at Fig. 7, T7), 
the method comprises: 
receiving, by both a first gate signal terminal connected with a gate electrode of the first transistor (Park at Fig. 7, scan signal line GWLi to T2 )and a fourth gate signal terminal connected with a gate electrode of the fourth transistor, signals outputted by a first scanning signal terminal (Park at Fig. 7, emission control line EMLi to T6);  
receiving, by both a second gate signal terminal connected with a gate electrode of the second transistor (Park at Fig. 7, scan signal line GWLi to T3) and a third gate signal terminal connected with a gate electrode of the third transistor, signals outputted by the luminescent control signal terminal (Park at Fig. 7, emission control line EMLi to T5); and 
receiving, by both a sixth gate signal terminal connected with a gate electrode of the sixth transistor (Park at Fig. 7, initialization control signal GLi to T7).
The combination of Park and Ono does not disclose the first electrode reset sub-sub-circuit comprises a seventh transistor.

However, Kim does disclose the first electrode reset sub-sub-circuit comprises a seventh transistor (Kim at Figs. 16, 17A, transistor ST2; ¶ [0119] discloses “FIG. 16 shows signal waveforms according to the driving method of FIG. 10. FIGS. 17A and 17B show how a pixel operates during a reset period and a sensing period.”)
Chen also discloses a seventh gate signal terminal connected with a gate electrode of the seventh transistor, signals outputted by a second scanning signal terminal (Kim at Figs. 17A; ¶ [0121]).
The combination of Park and Ono discloses a base OLED display device upon which the claimed invention is an improvement.  Kim discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of The combination of Park and Ono for the predictable result of providing a touch sensor integrated display device which can minimize additional elements for touch sensing and enhance touch sensing capabilities (Kim at ¶ [0014]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 8, and 11-19 have been considered but they are believed to be addressed above, and therefore, moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/09/2022                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig. 4, in particular, of Applicant’s Drawings.